FILED
                           NOT FOR PUBLICATION
                                                                            DEC 06 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JOHN JEFFERY CAST,                               No.   18-15960

              Plaintiff-Appellant,               D.C. No. 3:16-cv-07334-RS

 v.
                                                 MEMORANDUM*
COURT EXECUTIVE OFFICER OF
SONOMA COUNTY SUPERIOR
COURT,

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Richard Seeborg, District Judge, Presiding

                     Argued and Submitted December 3, 2019
                            San Francisco, California

Before: THOMAS, Chief Judge, and W. FLETCHER and MILLER, Circuit
Judges.

      John Cast appeals the district court’s order dismissing Mr. Cast’s suit against

the Court Executive Officer (CEO) of the Superior Court of Sonoma County,




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
California. Because the parties are familiar with the facts, we need not recount

them here. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

       We review a district court’s order granting a motion to dismiss de novo. N.

Cty. Cmty. All., Inc. v. Salazar, 573 F.3d 738, 741 (9th Cir. 2009). We take as true

all factual allegations in Mr. Cast’s complaint, and construe them in the light most

favorable to him. See Lee v. City of Los Angeles, 250 F.3d 668, 679 (9th Cir.

2001).

       The Eleventh Amendment bars suits against State officials acting in their

official capacities. Kentucky v. Graham, 473 U.S. 159, 169 (1985); Pennhurst

State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984). “State officers sued

for damages in their official capacity are not ‘persons’ for purposes of the suit

because they assume the identity of the government that employs them.” Hafer v.

Melo, 502 U.S. 21, 27 (1991). “By contrast, officers sued in their personal

capacity come to court as individuals.” Id. In making an analysis as to whether an

individual defendant is sued in an official or personal capacity, we look “to the

capacity in which the state officer is sued, not the capacity in which the officer

inflicts the alleged injury.” Id. at 26.

       Here, the plaintiff did not sue any individual person, nor was any individual

served with process. Rather, the suit was filed generically against the CEO, or


                                           2
perhaps several CEO’s, without naming any individual actor or actors. Service of

process was accomplished only on the governmental entity. Thus, there is no

person involved in this action who is before the court as an individual. Further, the

complaint itself refers in several paragraphs to “the government’s action” with a

parenthetical reference to the CEO, using the references interchangeably. Given

the failure of the complaint to allege a cause of action against any specific

individual who would appear in a personal capacity, lack of service of process on

any individual, and with only generic claims against the office of the CEO, the

allegations of the complaint can only be construed as a suit against government

employees in their official capacities, and thus barred by the Eleventh Amendment.

Given this resolution, we need not--and do not--reach any other issue urged by the

parties.



       AFFIRMED.




                                           3